PER CURIAM.
It appearing that the cause of the death of the insured under the life and accident insurance policy involved in this case is a question of medical science, and as the expert medical testimony in the record based on evidential facts is conflicting as to whether the insured’s death was caused primarily by his infirmities and, without their presence, death would not have occurred, or was caused primarily by a fall, the issue was one for the jury, and wherefore the only error assigned is the failure of the trial court to direct a verdict, the judgment is affirmed. Bridge v. Metropolitan L. Insurance Company, 142 Ohio St. 521, 53 N.E.2d 350; Painesville Utopia Theatre Company v. Lautermilch, 118 Ohio St. 167, 160 N.E. 683; United States Casualty Co. v. Thrush, 21 Ohio App. 129, 152 N.E. 796.